Citation Nr: 1428652	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for cancer of the larynx.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and May 2011 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is available on Virtual VA.

The issues of entitlement to service connection for (i) a hearing loss disability and (ii) tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to an herbicide agent while he patrolled the perimeter of Korat RTAF base, Thailand, between August 31, 1962, and November 27, 1962.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for cancer of the larynx have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for cancers of the prostate and larynx, which he believes are due to herbicide exposure during Army service.  

Service personnel records show that the Veteran served as a rifleman at Korat Royal Thai Air Force (RTAF) base, Thailand, from August 31, 1962, to November 27, 1962.  The Veteran reports that as a rifleman, his duties included patrolling the perimeter of the base.  The Veteran is a credible historian as the record is absent any evidence to contradict his report.  

The Veteran has cancers of the prostate and larynx-diseases for which service connection is presumed upon a showing of in-service exposure to an herbicide agent.  38 C.F.R. § 3.309(e).

A declassified Department of Defense report contains evidence that there was significant use of herbicide agents on perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA recognizes that U.S. Army Veterans who provided perimeter security on RTAF bases, including Korat, anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicide agents.  See http://www.publichealth.va.gov/exposures/agentorange/
locations/thailand.asp.

After resolving any doubt in the Veteran's favor, the Veteran was exposed to an herbicide agent while patrolling the perimeter of Korat RTAF base between August 31, 1962, and November 27, 1962.

Service connection for cancers of the prostate and larynx is warranted.






ORDER

1.  Service connection for prostate cancer is granted.

2.  Service connection for cancer of the larynx is granted.


REMAND

The Veteran seeks service connection for a hearing loss disability and tinnitus.  

The August 2008 VA medical opinion does not address the Veteran's assertion of continuous symptoms of hearing loss and tinnitus since service or service treatment records, including the separation examination report, that show complaints and treatment for ear problems.  

While a medical opinion concludes that the Veteran's current tinnitus is not related to service, the rationale provided is that his symptoms are not characteristic of tinnitus.  The analysis is not adequate; reexamination is needed.  Stefl v. Nicholson, 21 Vet.App. 120 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional that has not already examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all current ear disabilities.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed ear disability is related to the Veteran's active service.

The examiner must discuss (i) the Veteran's assertion of continuous symptoms of hearing loss and tinnitus since service and (ii) service treatment records, including the separation examination report, which show complaints and treatment for ear problems.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


